UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6524


EARL BOYD TRUMP,

                Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY SHERIFF; COMMONWEALTH ATTORNEY, Montgomery
County,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00142-GEC-MFU)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl Boyd Trump, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl    Boyd   Trump   appeals   the   district       court’s    order

dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915A(b) (2006).           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              See Trump v. Montgomery

Cnty.    Sheriff,    No.   7:10-cv-00142-GEC-MFU         (W.D.    Va.    Mar.   31,

2010).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented     in    the     materials

before   the   court   and   argument     would    not    aid    the    decisional

process.

                                                                          AFFIRMED




                                      2